 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8
      TUAN NGO,

 9
                            Plaintiff,
                                                                 NO. C18-1313RSL
10
                    v.

11
      SENIOR OPERATIONS, LLC,                                    ORDER DENYING MOTION FOR
                                                                 REMAND
12
                            Defendant.

13

14
            This matter comes before the Court on plaintiff’s “Motion to Remand.” Dkt. # 8. A
15
     defendant in state court generally has the right to remove the case to federal court only if the
16
     case could have been filed originally in federal court (i.e., on federal diversity or federal question
17

18   grounds). See 28 U.S.C. § 1441(b). The general removal statute, 28 U.S.C. § 1441, is construed

19   restrictively: any doubts regarding the removability of a case will be resolved in favor of
20   remanding the matter to state court. See, e.g., Shamrock Oil & Gas Corp. v. Sheets, 313 U.S.
21
     100, 108-09 (1941); Durham v. Lockheed Martin Corp., 445 F.3d 1247, 1252 (9th Cir. 2006).
22
     Defendant contends that diversity jurisdiction exists in this case.
23
            Plaintiff does not dispute that the parties are citizens of different states, but argues that
24

25   defendant cannot demonstrate that the amount in controversy exceeds $75,000. In a notice of

26   removal, a defendant asserting diversity jurisdiction need only make a plausible argument that
27
     ORDER DENYING MOTION
28   FOR REMAND - 1
 1   the amount in controversy exceeds $75,000. Dart Cherokee Basin Operating Co., LLC v. Owens,
 2   __ U.S. __, 135 S. Ct. 547, 554 (2014). Once the amount is put at issue, however, defendant has
 3
     the burden of proving by a preponderance of the evidence that removal is appropriate under the
 4
     statute. Id.; Hunter v. Philip Morris USA, 582 F.3d 1039, 1042 (9th Cir. 2009).
 5

 6          Together the parties have submitted evidence showing that plaintiff earned $27/hour

 7   while working for defendant, that plaintiff’s employment was terminated on January 22, 2018,
 8   and that he found a new job on June 8, 2018. Assuming for purposes of this motion that
 9
     plaintiff’s new employment pays him at least as much as his prior employment, his lost wages in
10
     the intervening twenty weeks would be only $21,600. Plaintiff also seeks emotional distress and
11
     “special” damages in amounts to be proven at trial. Defendant has provided case summaries,
12

13   some of which are similar to this case, in which the jury awarded non-economic damages of

14   three times the amount of economic damages. In addition, plaintiff seeks statutory attorney’s
15   fees, which defendant estimates to be $250/hour times 300 hours or $300,000. While the Court
16
     doubts that Mr. Martin will spend 7.5 weeks on this case, the total amount in controversy is
17
     easily $75,000. Plaintiff’s motion for remand completely ignores the information defendant
18
     provided regarding non-economic damages and the attorney’s fee calculations. Considering the
19

20   record as a whole, the preponderance of the evidence shows that the jurisdictional amount is

21   satisfied.
22

23
     //
24

25
     //
26

27
     ORDER DENYING MOTION
28   FOR REMAND - 2
 1         For all of the foregoing reasons, removal was appropriate, and plaintiff’s motion to
 2   remand (Dkt. # 8) is DENIED.
 3

 4         Dated this 24th day of October, 2018.
 5                                            A
 6                                            Robert S. Lasnik
                                              United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER DENYING MOTION
28   FOR REMAND - 3
